Citation Nr: 0804204	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-32 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to August 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in which service connection for bilateral hearing 
loss, tinnitus, post traumatic stress disorder (PTSD), 
depression and a sleep disorder were denied.  The veteran 
appealed all issues.

In an April 2006 rating decision, the RO granted service 
connection for PTSD with major depressive disorder and 
assigned a 70 percent disability evaluation, effective in 
April 2004.  In the decision, the RO noted that a chronic 
sleep disorder was not diagnosed, but that symptoms of 
insomnia were included as part of the acquired psychiatric 
disorder.  The veteran has not appealed the evaluation or 
effective date assigned.  As the benefits sought on appeal, 
service connection for PTSD, depression, and a sleep 
disorder, have been fully resolved in the veteran's favor, 
the claim for these conditions on appeal to the Board has 
been rendered moot and there is no longer a question or 
controversy remaining with respect to these issues.

The issues have been recharacterized on the title page to 
comport with the medical evidence of record and the decision 
rendered.

The issues of service connection for right ear hearing loss 
and tinnitus addressed in the REMAND portion of the decision 
below are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
veteran manifests left ear hearing loss within the meaning of 
the regulations.



CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss 
have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection; however, no new disability 
rating or effective date for award of benefits will be 
assigned for left ear hearing loss, as this claim for service 
connection is denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examination, obtained a medical opinion, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks entitlement to service connection for left 
ear hearing loss.

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease such as hearing 
loss to a degree of 10 percent within one year from the date 
of termination of service, establishes a rebuttable 
presumption it was incurred in service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less. 38 C.F.R. § 
3.385.

The medical evidence does not show that the veteran currently 
manifests hearing loss in his left ear within the meaning of 
the criteria for a hearing loss disability.  
VA audiological testing was conducted March 2007, with the 
following audiometric results for the left ear, in pure tone 
thresholds:  

March 
2007
HERTZ

500
1000
2000
3000
4000
LEFT
25
25
25
35
30

Average pure tone threshold was calculated at 29 decibels in 
the left ear.  Speech audiometry was measured at 96 percent 
for the left ear.  The diagnosis was mild hearing loss from 
3000 to 8000 Hertz on the left.  

This does not reflect hearing loss as defined by 38 C.F.R. § 
3.385. 

Accordingly, the preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and service 
connection for a hearing loss is not warranted. See 38 C.F.R. 
§ 3.303.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).


ORDER

Service connection for left ear hearing loss is denied.


REMAND

The veteran does manifest right ear hearing loss within the 
meaning of 38 C.F.R. § 3.385.  The March 2007 VA examination 
report reflects the following audiological findings in the 
right ear, in pure tone thresholds:  

March 
2007
HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
25
25
25

Average pure tone threshold was calculated at 24 decibels in 
the left ear.  Speech audiometry was measured at 92 percent 
for the left ear.  

He has also been found to have tinnitus.

Service medical records do show an increase in hearing loss 
during service.  At entrance to active service, the veteran's 
right ear hearing was measured as follows:

Feb 1967
HERTZ

500
1000
2000
3000
4000
RIGHT
0
-5
-10
0
-10

At discharge from active service, his right ear hearing was 
measured as follows:

Mar 1971
HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
15
5

The March 2007 VA examination contains an opinion by the VA 
examiner that the veteran's hearing loss and tinnitus are not 
the result of active service.  However, the examination was 
conducted absent review of the veteran's claims file, to 
include his service medical records, and the veteran's 
detailed statements of exposure to acoustic trauma with 
supporting historical documents concerning his duties while 
on active service.  Thus, the examination is inadequate for 
VA purposes.

The claim is therefore remanded for review of the March 2007 
VA examination findings, or new VA examination, for an 
opinion as to the etiology of the veteran's diagnosed hearing 
disabilities with reference to the entire claims folder, to 
include the service medical records.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all identified VA and non-
VA post-service treatment records 
identified by the veteran have been 
obtained.

2.  Then, request that the VA examiner 
who conducted the March 2007 VA 
examination review the veteran's claims 
file and augment his opinion following 
review of the veteran's record.  If the 
examiner cannot be found or the RO 
determines another examination is 
necessary, schedule the veteran for 
examination by the appropriate medical 
professional to determine the nature, 
extent, and etiology of his right ear 
hearing loss and tinnitus. All indicated 
tests and studies should be performed. 
The claims folder, including all newly 
obtained evidence, and a copy of this 
remand, must be sent to the examiner for 
review.

The examiner is asked to provide opinions 
as to whether it is at least as likely as 
not that any diagnosed right ear hearing 
loss or tinnitus had their onset during 
active service or is the result of the 
veteran's active service or any incident 
therein.

The examiner must provide a complete 
rationale for the opinions expressed.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for right ear hearing loss and tinnitus, 
with application of all appropriate laws 
and regulations if applicable, and 
consideration of any additional 
information obtained as a result of this 
remand. If any decision remands adverse 
to the veteran, furnish him with a SSOC 
and afford a reasonable period of time 
within which to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for 
scheduled VA examination without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


